I dissent. As to passengers leaving by the rear exit, there can be no question but that they are in better position than the motorman to see whether it is safe, on account of approaching vehicles, to step off. But this is not so as to those who alight from the front exit as in the instant case. A person of medium or low stature standing in readiness on the second step as he ought to do in order to alight quickly when the doors open, cannot see vehicles approaching or passing the rear gates, especially if passengers are seated both on the cross and side seats, while the motorman, by means of the mirror to his right, can do so readily. And it seems to me to have been a jury question whether, in the exercise of due care, this motorman became aware of the threatened danger to plaintiff in time to have prevented her injury either by not opening the doors or closing them if opened. *Page 45